IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,698-01


                  EX PARTE DEREK D’ANDREW DELAROSA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR-3562-13-A(1) IN THE 92ND DISTRICT COURT
                            FROM HIDALGO COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of aggravated assault and sentenced to fifteen years’ imprisonment.

The Thirteenth Court of Appeals affirmed his conviction. Delarosa v. State, No. 13-15-00478-CR

(Tex. App.—Edinburg del. Oct. 12, 2007). Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

        Applicant raises many claims, including claims of ineffective assistance of trial and appellate

counsel. There is no response from counsel in the record provided to this Court. Applicant has

alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings
                                                                                                       2

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial and appellate

counsel to respond to Applicant’s claims of ineffective assistance by explaining counsels’

representation of Applicant, including applicable strategy and tactical decisions. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to

hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants

to be represented by counsel, the trial court shall appoint counsel to represent him at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law regarding the ineffective

assistance of counsel claims Applicant has raised. The trial court may make any other findings and

conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 15, 2020
Do not publish